DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following title is suggested: Change from “Amonitoring device …” to “A monitoring device …”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8, 9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using sensors, force applicator and a controller to monitor stiffness changes to determine breast milk consumption. The limitation of determining breast milk consumption, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic “deformation sensors”, “force applicators” and “a controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the sensor, applicator and processor” language, “determining” in the context of this claim encompasses the user manually determining breast milk consumption. Similarly, the limitation of determining breast milk consumption, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the sensor, applicator and a processor language, “determining” in the context of this claim encompasses the user manually applying pressure to a breast to determine stiffness and metally determine breast milk consumption. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic sensor, applicator and a controller to perform the monitoring of stiffness and the determination of breast milk consumption. The controller is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of determining breast milk consumption) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the determination of breast milk consumption amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is also drawn to an abstract idea and does not integrate the application into a practical application. The claim is drawn to an array of deformation sensors, and human fingers may be broadly considered deformation sensors. The claim does not integrate the abstract idea into a practical application, due to the high generality of the sensors. The claim is not patent eligible. 
	Claims 6 and 8 are also drawn to an abstract idea and do not integrate the application into a practical application. The claim to the controller identifying a milk plug or bulge and performing a calibration routine could be perform mentally in the mind as is extra-solution activity performed by the controller. The claims is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites using a force pressure applicator to sense stiffness changes to determine breast milk consumption. The limitation of determining breast milk consumption, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic “force or pressure applicator” nothing in the claim element precludes the step from practically being performed in the mind. For example, the “sensing” in the context of this claim encompasses the user manually determining breast milk consumption from monitoring stiffness of the breast. Similarly, the limitation of sensing breast milk consumption, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the applicator, “sensing” in the context of this claim encompasses the user manually applying pressure to a breast to determine stiffness and therefore sensing breast milk consumption. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one element – using a generic applicator to monitor stiffness and sense breast milk consumption. The applicator is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining breast milk consumption) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the sensing for the determination of breast milk consumption amounts to no more than mere sensing in the human mind. The claim is not patent eligible.
Claims 11 and 12 are also drawn to an abstract idea and do not integrate the application into a practical application. The claim to the controller identifying a milk plug or bulge and performing a calibration routine could be perform mentally in the mind as is extra-solution activity performed by the controller. The claims is not patent eligible.
Claim 13 is also drawn to an abstract idea as generic computer components do not integrate the application into a practical application. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170172485 A1 to Makower et al. (hereinafter, Makower).
Regarding Claim 1, Makower discloses a monitoring device for monitoring breast milk consumption during breastfeeding, comprising inter alia: 
a breast stiffness monitoring unit (device 10) which comprises a deformation sensor ([0133] A sensor 20, such as an electric resistor, strain gauge, magnet, or the like …) ([0160] The sensor 20 of device 1, in addition to or alternative to being configured for measuring displacement metric by stress/strain measurements, may be configured to measure either directly or indirectly at least one of: impedance changes; pressure changes; acoustic properties; weight; mass; density; compliance; electrical resistance; and/or capacitance metrics) and a force or pressure applicator ([0052] … applying a breast pump and pumping milk from the breast); and
controller ([0022] … the calculating is performed by at least one processor),
wherein the controller is adapted to monitor stiffness changes resulting from breast milk expression thereby to determine the breast milk consumption ([0124] breast firmness can be sensed and quantified, and correlated to milk production and expression) ([0160] Device 10 can communicate with one or more external devices configured to interrogate the device 10, receive signals from the device 10 representative of measurements taken by sensor 20, and processing the signals to output a desired result, such as change in volume of the breast and an estimate of the milk volume having been expressed, which is calculated as a function of the change in breast volume. The milk volume expressed may be calculated as a one-to-one relationship with the change in breast volume, or as a function of the change in breast volume modified by a factor that can be empirically determined by taking actual measurements of the volumes of expressed milk and correlating them with the measurements received from the sensor 20).
Regarding Claim 2, Makower discloses a deformation sensor having an array of deformation sensor elements ([0057] In one approach, one or more sensors can be provided and affixed to skin to detect one or more of temperature, heart-rate, respiration, or motion. Such variables can be useful to manage other health parameters) (Especially as broadly claimed, the deformation sensor elements may be any “element” in an array with the deformation sensor, and in this case, these elements are the additional sensors).
Regarding claim 3, Makower discloses wherein the force or pressure applicator comprises a suction pump ([0133] In at least one embodiment, data detected from the system can be integrated with a pump system that also reports milk production via phone or the cloud or computer so that a total milk produced/milk consumed estimate can be calculated. The system can also be configured to be detected directly by the pump, or indirectly via a phone, so that the measurement detected could be calibrated).
Regarding Claim 4, Makower discloses a pressure sensor ([0133] A sensor 20, such as an electric resistor, strain gauge, magnet, or the like …) ([0160] The sensor 20 of device 1, in addition to or alternative to being configured for measuring displacement metric by stress/strain measurements, may be configured to measure either directly or indirectly at least one of: impedance changes; pressure changes; acoustic properties; weight; mass; density; compliance; electrical resistance; and/or capacitance metrics) for sensing the pressure applied towards the breast by the one or more inflatable bags or the negative pressure applied by the suction pump.  
Regarding Claim 5, Makower discloses wherein monitoring unit comprises a ring for placement around the nipple (pump 510, Fig. 27).  
Regarding Claim 6, Makower discloses wherein the controller is further adapted to identify a milk plug or bulge ([0075] … wherein the external computer is configured to receive data representative of measurement of the at least one of flow of milk and milk volume and incorporate the data representative of measurement of the at least one of flow of milk and milk volume with calculations of the at least one of a volume of the breast and volume change of the breast to calculate and track milk volume production over multiple breast feeding and breast pumping sessions).
Regarding Claim 7, Makower discloses forming part of a breast pump (pump 510, Fig. 27).  
Regarding Claim 8, Makower discloses where the controller is adapted to implement a calibration routine based on input from a user indicating an amount of breastmilk obtained from using the breast pump ([0195] Alternatively, any of the device 110 can be calibrated by taking measurements as described and correlating them to actual volumes of milk expressed from the breast, such as can be obtained during breast pumping, for example).
Regarding Claim 9, Makower discloses a method of monitoring breast milk consumption during breastfeeding, comprising inter alia: 
monitoring breast stiffness changes resulting from breast milk expression thereby to determine the breast milk consumption, wherein the monitoring comprises applying a force pressure using a force or pressure applicator, and sensing a resulting deformation ([0124] breast firmness can be sensed and quantified, and correlated to milk production and expression) ([0160] Device 10 can communicate with one or more external devices configured to interrogate the device 10, receive signals from the device 10 representative of measurements taken by sensor 20, and processing the signals to output a desired result, such as change in volume of the breast and an estimate of the milk volume having been expressed, which is calculated as a function of the change in breast volume. The milk volume expressed may be calculated as a one-to-one relationship with the change in breast volume, or as a function of the change in breast volume modified by a factor that can be empirically determined by taking actual measurements of the volumes of expressed milk and correlating them with the measurements received from the sensor 20)..  
Regarding Claim 10, Makower discloses wherein applying force or pressure comprises: applying suction pressure induced by a breast pump ([0133] In at least one embodiment, data detected from the system can be integrated with a pump system that also reports milk production via phone or the cloud or computer so that a total milk produced/milk consumed estimate can be calculated. The system can also be configured to be detected directly by the pump, or indirectly via a phone, so that the measurement detected could be calibrated).  
Regarding Claim 11, Makower discloses identifying a breast plug from the monitored breast stiffness ([0075] In at least one embodiment, the body part is a breast, the system further including: a breast pump; wherein the breast pump is configured to measure at least one of flow of milk and milk volume expressed during a breast pumping session using the breast pump).  
Regarding Claim 12, Makower discloses calibrating the determining of the breast milk consumption using milk production information from the use of a breast pump ([0195] Alternatively, any of the device 110 can be calibrated by taking measurements as described and correlating them to actual volumes of milk expressed from the breast, such as can be obtained during breast pumping, for example)..  
Regarding Claim 13, Makower discloses a computer program comprising computer program code means which is adapted, when said program is run on a computer, to implement the method of claim 9 ([0205] integrated into the data calculated and tracked using the software on the external computer 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791